FILED
                             NOT FOR PUBLICATION                             JAN 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHRISTIAN JOUBERT, Personal                      No. 10-35713
Representative of the Maria Joubert Estate
Acting pro se and individually,                  D.C. No. 2:10-cv-00887-RSM

               Plaintiff - Appellant,
                                                 MEMORANDUM *
  v.

BROWN WILLIAMSON TOBACCO
CORP.; et al.,

               Defendants.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Christian Joubert appeals pro se from the district court’s order dismissing his

action alleging state law claims arising from the death of his mother. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack of

subject matter jurisdiction. Shanks v. Dressel, 540 F.3d 1082, 1086 (9th Cir.

2008). We review for an abuse of discretion the district court’s dismissal without

leave to amend. Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010).

We affirm.

      The district court properly dismissed Joubert’s action for lack of subject

matter jurisdiction because Joubert alleged neither a federal question nor complete

diversity between the parties. See 28 U.S.C. §§ 1333-1332.

      The district court did not abuse its discretion by dismissing Joubert’s action

without leave to amend after concluding that amendment would be futile. See

Simon v. Hartford Life and Accident Ins. Co., 546 F.3d 661, 664 (9th Cir. 2008)

(“[C]ourts have routinely adhered to the general rule prohibiting pro se plaintiffs

from pursuing claims on behalf of others in a representative capacity.”)

      Joubert’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                     10-35713